DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Fach on 3/18 and 3/19/2021 (see interview summary). 
1. (Currently Amended) An electronic coupon system method using a blockchain, the
method comprising the steps of:
creating a smartcoupon transaction record having data which includes a
smartcoupon token, the smartcoupon transaction record comprising (i) a universal
product identification code (UPC) associated with a product and (ii) a unit value
associated with the product, the product having a price;
providing the smartcoupon transaction record to a blockchain database;
determining using more than one node of the blockchain if the smartcoupon
transaction record is valid;
publishing the smartcoupon transaction record to the blockchain database if the
smartcoupon transaction record is valid, the smartcoupon transaction record
including a first public key for an issuer that provided the smartcoupon

receiving transaction information related to the universal product identification
code (UPC) through a retailer point-of-sale (POS) terminal, the retailer point-ofsale
terminal comprising a processor, a memory in communication with the
processor, a scanner in communication with the processor, and a NFC radio in
communication with the processor;
receiving smartcoupon identification data through one of (i) the scanner and (ii)
the NFC radio of the retailer point-of-sale terminal;
comparing the universal product identification code (UPC) or codes in the smartcoupon token to the universal product identification code (UPC) in the transaction information to determine if the smartcoupon token is valid;
 retrieving the smartcoupon token of the smartcoupon transaction record that matches the received smartcoupon identification data from the blockchain database; 
-the processor of the retailer point-of-sale terminal subtracting the unit value from the price of the product; 
-and wherein the first public key is generated for the issuer and a second public key is generated for a retailer, the first public key being different from the second public key and the blockchain database is updated to comprise both the first public key and the second public key.
2. (Previously Presented) The method of claim 1, wherein the smartcoupon token
comprises a business rule and the smartcoupon comprising all of the following data
fields: the unit value of the product, an expiry date, the universal product identification
code (UPC) of the product, a geography, and one or more retailer_UIDs.

Claims 3-5 are cancelled

6. (Previously Presented) The method of claim 1, wherein a consumer identification
value is associated with the smartcoupon identification data in the blockchain database,
and wherein the smartcoupon identification data is received by the retailer point-of-sale
terminal.
Claims 7-8 are cancelled
9. (Previously Presented) The method of claim 1, further comprising the steps of:
-creating a redemption token after receiving smartcoupon identification data from
the retailer point-of-sale (POS) terminal;
- storing the redemption token in the smartcoupon transaction record;
- providing the smartcoupon transaction record to the blockchain database;
- determining using two or more nodes if the smartcoupon transaction record is
valid; and
- publishing the smartcoupon transaction record to the blockchain database if the
smartcoupon transaction record is valid.

Claim 10 is cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The Examiner has withdrawn the rejection under 35 USC 101 as the claims integrate the judicial exception in some other meaningful way beyond generally linking the use of Vanda Memo. This is accomplished through the integration of the judicial exception into the blockchain technology. 

The closest prior art the Examiner found for the recitation of the claim is the combination of Ortiz in view of Libenson. Ortiz teaches the implementation of redeeming point value to reduce the price of a product which is accomplished through blockchain technology. Libenson teaches the use of electronic coupons at a point of sale. However the combination of references does not disclose:
publishing the smartcoupon transaction record to the blockchain database if the
smartcoupon transaction record is valid, the smartcoupon transaction record
including a first public key for an issuer that provided the smartcoupon
transaction record;
-and wherein the first public key is generated for the issuer and a second public key is generated for a retailer, the first public key being different from the second public key and the blockchain database is updated to comprise both the first public key and the second public key.
The further search conducted did not find the claimed limitations and were concluded to be allowable. 
The closest NPL of record is “Distributed Ledger Technology for the Financial Industry” which discloses the manner in which blockchain technology is used to conduct transactions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        3/19/2021